91 Mich. App. 633 (1977)
283 N.W.2d 644
PEOPLE
v.
DUBOSE
Docket No. 27190.
Michigan Court of Appeals.
Decided February 25, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and David S. Swartz, Assistant Prosecuting Attorney, for the people.
*634 Raymond G. Mullins, for defendant on appeal.
Before: D.C. RILEY, P.J., and T.M. BURNS and BEASLEY, JJ.
PER CURIAM.
Defendant was jury convicted of delivery of heroin, MCL 335.341(1)(a); MSA 18.1070(41)(1)(a). He was sentenced to three to ten years in prison and appeals as of right.
A police informant purchased heroin from the defendant. The purchase was made with police money and the informant was fitted by the police with a tape recorder and monitoring device during the transaction.
Defendant argues that several errors were made by the trial court.
We find no error in the trial court's conclusion that defendant was not entrapped into committing the offense. GCR 1963, 517.1. A mere offer of an opportunity to commit a crime is insufficient to establish entrapment. People v Lassen, 65 Mich. App. 720; 238 NW2d 384 (1975).
The trial court did not err in refusing to suppress the tape recording of the transaction. The argument extending the warrant requirement to the facts of this case stretches credulity. Otherwise, sufficient exigent circumstances existed to justify the warrantless "search and seizure". See People v Pulley, 66 Mich. App. 321, 328-329; 239 NW2d 366 (1976).
We find no error or abuse of discretion on the part of the trial court in admitting the tape and the heroin into evidence. Proper foundations were laid and questions of the probative quality of the evidence were properly left to the jury. See People v Kremko, 52 Mich. App. 565, 573; 218 NW2d 112 (1974).
*635 It was error for the court officer to make an assertion of fact to a juror regarding the location of vehicles at the view of the crime site. Defendant does not explain and we cannot envision how the error was prejudicial. If there was prejudice, it was cured by the trial court's instructions.
Affirmed.